     Case 3:20-cv-00093-DPM-BD Document 24 Filed 07/17/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

LAV ARIOUS JONES                                               PLAINTIFF

v.                     No. 3:20-cv-93-DPM-BD

WESLEY GIBSON, Sergeant, Greene
County Detention Center; BAILEY
HARRIS, Sergeant, Greene County
Detention Center; DON CRITTENDON,
Greene County Detention Center;
BRENT COX, Greene County Detention
Center; and DOES                                           DEFENDANTS

                                  ORDER
      The Court adopts Magistrate Judge Deere's unopposed partial
recommendation, Doc. 21.          FED.   R. CIV. P. 72(b) (1983 addition to
advisory committee notes).           Jones's request for a preliminary
injunction, Doc. 20, is denied.
      So Ordered.


                                    D.P. Marsh~U J .
                                    United States District Judge
